                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

IN RE:                                                Case No. 3:15-bk-09010
JOE ARTHUR POWELL, JR.,                               Chapter 13
         Debtor.                                      Judge Walker

JOE ARTHUR POWELL, JR.,
         Movant,
v.                                                    CONTESTED MATTER
WVMF FUNDING, LLC and STATEBRIDGE
COMPANY (SERVICER),
         Respondents.

                   RESPONSE TO DEBTOR’S MOTION FOR CONTEMPT

         COME NOW, WVMF Funding, LLC (“WVMF”) and Statebridge Company, LLC

(“Statebridge”) and files this Response to the Debtor’s Motion for Contempt and Show Cause

[Doc. 84], respectfully showing this Honorable Court as follows:

         1.    WVMF is the current holder of Claim No. 11, which is secured by a deed of trust

encumbering the Debtor’s principal residence.

         2.    The Debtor contends that the payment of this claim includes escrow payments for

taxes and insurance, and he “believed his homeowners insurance was held through Tenn, Farm

Bureau.” [Doc. 84] at ¶¶ 2-3.

         3.    After a leak in his garage in September 2018, the Debtor alleges that he

discovered that his insurance policy was not renewed due to the premium going unpaid in

January 2018. Id. at ¶ 4. As a result, the Debtor is seeking sanctions and damages against WVMF

and its loan servicer, Statebridge, for violation of the automatic stay.




                                                  1

Case 3:15-bk-09010       Doc 87     Filed 10/03/18 Entered 10/03/18 14:41:04        Desc Main
                                    Document     Page 1 of 2
       4.      WVMF and Statebridge strongly dispute the Debtor’s allegations. The claim was

not transferred to WVMF until May 2, 2018 (amended on May 9) – five months after the

premium was allegedly due. See [Docs. 72, 76]. At the time in question, the claim was held by

Rescap Liquidating Trust and serviced by LoanCare, LLC. See [Doc. 54].

       5.      In addition to WVMF and Statebridge not being involved with the subject loan on

the date in question, the acts complained of do not fall within any of the prohibitions of 11

U.S.C. § 362, and therefore the Debtor cannot obtain the relief he is seeking.

       WHEREFORE, WVMF and Statebridge respectfully request that this Court deny the

Debtor’s Motion for Contempt and Show Cause.

       Respectfully submitted, this 3rrd day of October, 2018.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (BPR # 31643)
                                                     RUBIN LUBLIN TN, PLLC
                                                     3145 Avalon Ridge Place, Suite 100
                                                     Peachtree Corners, GA 30071
                                                     (678) 281-2730 (Telephone)
                                                     (404) 921-9016 (Facsimile)
                                                     bchaness@rubinlublin.com

                                                     Attorney for WVMF Funding, LLC and
                                                     Statebridge Company, LLC

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 3, 2018, a copy of the within and foregoing has been

filed via CM/ECF, which will serve notice on all parties.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (BPR # 31643)




                                                2

Case 3:15-bk-09010       Doc 87    Filed 10/03/18 Entered 10/03/18 14:41:04         Desc Main
                                   Document     Page 2 of 2
